Appellant, state of Minnesota, appeals from the clerk's taxation of costs.
Clearly, in the above condemnation proceedings the state was acting in its sovereign capacity. When the state acts in its sovereign capacity, costs and disbursements cannot be taxed against it except as otherwise provided by law. State ex rel. Smiley v. Holm, 186 Minn. 331, 243 N.W. 133. It is also to be noted that M.S.A. § 607.01, providing for the allowance of costs to the prevailing party upon appeal, does not apply to the state. M.S.A. § 645.27 provides:
"The state is not bound by the passage of a law unless named therein, or unless the words of the act are so plain, clear, and unmistakable as to leave no doubt as to the intention of the legislature."
The language employed in § 607.01 does not indicate an intent that it should be applicable to the state.
M.S.A. § 117.20 (2), providing for the allowance of costs and disbursements to the prevailing party in the event of an appeal from an award of damages or from an omission to award damages is not applicable here, in that the instant case does not involve an appeal from an award or failure to award damages.
The clerk's taxation of costs and disbursements must therefore be set aside in its entirety.
MR. JUSTICE PETERSON took no part in the consideration or decision of this case. *Page 248